Consolidated appeals (1) from an order (a) granting an application to stay the prosecution of the above-entitled action pending the determination of an arbitration proceeding, and (b) denying the cross application to vacate a notice of intention to arbitrate, and (2) from an order made in the above-entitled aetion denying a motion to appoint a receiver pendente lite. Orders affirmed, with $10 costs and disbursements. No opinion.
Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.